Hand, Justice.
This was not an appeal, and the costs of an appeal can not be allowed. The cause was sent to the general term, and no judgment given by a single judge. The Code has made no provision for costs to either side, in these cases, whether the proceedings be before one judge or at a general term. It is not an appeal nor a separate or distinct trial of an issue of law or fact; but rather a continuation of, or an incident to the trial (Code, §§252, 264, 265). And, the fee given for a trial is, or*420dinarily, the compensation as against the other party, for the services of the attorney and counsel from the commencement of the trial to judgment {id. § 307), except that where a motion for a new trial is made upon a case, &c. I do not see why the court may not allow, not exceeding ten dollars as costs on a motion. That point, however, does not properly arise here; for in this case, there was a motion for a new trial on the ground of newly discovered evidence. The necessary disbursements incident to this proceeding, I think, should also be allowed {id. §311). Motion denied.